NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEVEN VLASICH,                                 No. 19-15630

                Plaintiff-Appellant,            D.C. No. 1:13-cv-00326-LJO-EPG

 v.
                                                MEMORANDUM*
C. NAREDDY, Dr.; O. BEREGOVSKAYA,
Dr.,

                Defendants-Appellees,

and

C. MCCABE, Dr.; et al.,

                Defendants.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      California state prisoner Steven Vlasich appeals pro se from the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s judgment following a jury verdict in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under

28 U.S.C. § 1291. We review for substantial evidence the sufficiency of the

evidence to support a jury verdict. Harper v. City of Los Angeles, 533 F.3d 1010,

1021 (9th Cir. 2008). We affirm.

      We sustain the jury verdict because it is supported by substantial evidence.

See id. (“A jury’s verdict must be upheld if it is supported by substantial evidence,

which is evidence adequate to support the jury’s conclusion, even if it is also

possible to draw a contrary conclusion.” (citation and internal quotation marks

omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    19-15630